Citation Nr: 9925234	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  98-14 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from April 
1952 to May 1954.

In May 1998, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia South Carolina, denied the veteran's 
service connection claim for bilateral hearing loss.  The 
veteran timely appealed to the Board of Veterans' Appeals 
(Board).  The veteran perfected his appeal through the 
submission of VA Form 9, and requested a hearing before local 
VA officials (RO hearing).  The veteran was scheduled for an 
RO hearing in January 1999; however, in December 1998, the 
veteran submitted a letter canceling his January 1999 RO 
hearing.  Since neither the veteran nor his representative 
contacted the RO to reschedule a hearing, the veteran's 
request for an RO hearing is deemed withdrawn.  See 38 C.F.R. 
§ 20.704 (1998).


FINDING OF FACT

There is no competent evidence of record that the veteran 
current suffers from hearing loss.


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) reflect that a 
military audiological evaluation conducted in October 1952 
revealed normal hearing (15/15) on whispered voice testing; 
however, audiometry indicated a decibel loss of 25 at 8,000 
Hertz (Hz).   

The veteran underwent a separation physical in March 1954.  
Again, although hearing on whispered voice testing was 15/15, 
audiometry revealed right ear decibel losses of 25 and 35 at 
4000 and 8000 Hz, respectively, and left ear decibel loss of 
40 at 8000 Hz.  

There is no competent evidence of any post-service hearing 
loss.

II.  Legal Analysis

Service connection may be granted for disability due to 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Impaired hearing is considered by the VA 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; the thresholds for at least three of 
these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

However, a preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 80-81.

In order for a claim for service connection to be well 
grounded, there must be competent medical evidence (lay or 
medical, as appropriate) of (1) current disability; (2) an 
in-service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  As regards a claim for 
service connection for hearing loss, the absence of in-
service evidence of hearing loss (or hearing loss disability) 
is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and that he 
still has such a condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

Notwithstanding the veteran's service medical records, as 
noted above, here, the veteran has failed to submit any 
competent evidence whatsoever to document his contention that 
he experiences bilateral hearing loss, and there is otherwise 
no evidence of record to substantiate his claim.  There are 
no audiological evaluation results of record and no 
indication of record that the veteran has sought VA or 
private treatment for or evaluation of hearing loss.  The 
Board would point out, however, that even if documented 
hearing loss was shown, such evidence would have to 
demonstrate that the veteran has a current hearing loss 
recognized as a disability for VA purposes (one meeting the 
criteria of 38 C.F.R. § 3.385) to fulfill the current 
disability requirement for a well-grounded claim.  In the 
absence of evidence of the claimed disability (and, if so, of 
a nexus between that disability and the veteran's military 
service), there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

Although the veteran alleges that he currently has bilateral 
hearing loss, and that such condition is the result of his 
service in the military, he does not have the expertise or 
training to give a competent opinion either as to diagnosis 
of a current hearing loss disability or as to a relationship 
between that disability and service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Board 
emphasizes that evidence and not merely allegations must 
support a well-grounded claim.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for bilateral hearing loss is well 
grounded, VA is under no "duty to assist" him in developing 
the evidence pertinent to his claim.  See Epps, 126 F.3d at 
1468.  Moreover, the Board is aware of no circumstances in 
this case that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would make his 
claim well grounded.  See McKnight v. Gober, 131 F.2d 1483, 
1485 (Fed. Cir. 1997).  

The RO denied the veteran's claim on the same premise as the 
Board--as not well grounded.  The RO also notified him in the 
August 1998 Statement of the Case (SOC) of the requirements 
to submit a well-grounded claim.  Clearly then, he 
is not prejudiced by the Board's decision to deny his claim 
on the same basis.  
See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1994).  Also, 
the Board views 
its (and the RO's) discussion as sufficient to inform him of 
the type of evidence that is necessary to make his claim well 
grounded and warrant full consideration on 
the merits.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Hence, the 
VA has met its duty to inform him of the evidence necessary 
to support his claim.  
See 38 U.S.C.A. § 5103(a).


ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for bilateral hearing loss 
is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

